Citation Nr: 1008059	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back disorder, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran had active service from November 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In May 2009, the Veteran testified 
at a Travel Board hearing before the undersigned.  

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  In May 1971, the RO denied service connection for a low 
back disorder.  The Veteran did not appeal.

2.  Evidence submitted since the RO's May 1971 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1971 decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the 
RO's May 1971 decision; thus, the claim of service connection 
for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issues of whether new and material evidence has 
been received to reopen the claim of service connection for a 
low back disorder, the Veteran's claim is being granted to 
the extent that it is reopened.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

In a May 1971 decision, the RO denied service connection for 
a low back disorder on the basis that the Veteran failed to 
report for an examination.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's May 1971 rating decision is final.  38 U.S.C.A. § 
7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record consists 
of VA and private medical evidence.  In pertinent part, the 
evidence includes an April 2007 opinion of Dr. Hal C. Cowan 
who stated that the Veteran's current low back disorder, 
comprised of various disc impairments, was related to an 
inservice back injury that the Veteran sustained in 1969.  
The Veteran also submitted lay statements describing his 
long-term low back disability.  

The additional evidence is new and material.  It includes 
competent evidence showing that the Veteran has a current low 
back disability which is related to service.  In considering 
whether to reopen a claim, VA must assume the credibility of 
the aforementioned evidence which supports the Veteran's 
claim.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence has been received since the May 
1971 decision, and the claim of service connection a low back 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.


ORDER

The application to reopen the claim of service connection for 
a low back disorder is granted.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The claim of service connection for a low back disorder has 
been reopened based on Dr. Cowan's opinion letter.  Also of 
record is a January 2007 VA examiner's opinion which reached 
a different conclusion.  Specifically, the examiner concluded 
that the current low back disorder was not related to 
service.  Although the examiner acknowledged in-service back 
complaints, the examiner pointed to the absence of radicular 
complaints and the gap in treatment from the 1970s to the 
1990s.  

In viewing both medical opinions, both considered to be 
competent as they were rendered by medical professionals, the 
Board observes that neither the VA examiner nor Dr. Cowan 
made reference to a post-service 1996 motor vehicle accident.  
Although the Veteran denied that this accident resulted in 
any residual impairment at his hearing, post-service records 
show that the Veteran complained of radicular pain to the 
left leg from the left buttock following this accident.  

The Board finds that an addendum opinion should be obtained 
from the VA examiner who examined the Veteran in January 
2007, or, if unavailable, by another examiner.  The opinion 
should address in-service back complaints, post-service back 
complaints, post-service back diagnoses, and the 1996 motor 
vehicle accident.  The Veteran may also submit an addendum 
from Dr. Cowan.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The Veteran should be advised that he 
may submit a medical addendum from Dr. 
Cowan addressing the 1996 motor vehicle 
accident.  

2.  Return the claims folder to the VA 
examiner who examined the Veteran in 
January 2007, or, if unavailable, to a 
different examiner.  The examiner must 
review the claims folder.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current low back 
disability had its clinical onset during 
service or is related to any in-service 
disease, event, or injury.  The examiner 
should specifically acknowledge and 
discuss the Veteran's in-service back 
complaints and treatment; the complaints 
of a continuity of back symptomatology 
since service; the post-service back 
diagnoses; and the 1996 motor vehicle 
accident.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


